Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
New claims 10-18 are pending.
Amendments in claims filed on 10/12/2020 are entered.
No claim is allowed.

Response to Remarks

Applicants response filed on 10/12/2020 is acknowledged.   Applicant’s arguments were fully considered but were not found persuasive.  The Examiner respectfully disagrees with the arguments.  Claims as amended are not considered allowable.  The specification does not describe method for treating inflammation as in claim 10.  In regards to obviousness rejection, arguments were not found persuasive. Both rejections are maintained.  The office action is revised to address the amendments filed on 10/12/2020. 

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election of Invention

Restriction is made final. 
Elected Species: 
RN   1483513-33-2 HCAPLUS     
CN   Hexanamide, 2-ethyl-N-[2-hydroxy-1-(hydroxyethyl) ethyl]-  (CA INDEX NAME)
  

    PNG
    media_image1.png
    170
    340
    media_image1.png
    Greyscale

Election - Method of Administration
Applicants elected topical application.
Election - Disease
Applicant elected atopic dermatitis.
In regards to elected species. Park et al teaches the elected species of the compound and topical treatment of atopic dermatitis [0013] and [0014].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.
English Translation or abstract of foreign language references were not provided therefore, not considered.  

Information Disclosure Statement. (MPEP 609.04(A)
The listing of the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:
Claims as presented are not described in the specification. 

Claims are drawn to method of treating inflammation in a subject in need of such treatment. . Inflammation includes large variety of diseases.  Specification does not describes such treatments. The specification describes effects of 2 compounds as in examples 1 and 2.  In regards to amended claims drawn to treatment of inflammation.  Claim 10 as amended:

    PNG
    media_image2.png
    413
    645
    media_image2.png
    Greyscale


Specification describes example 1, 1 N-(1,3-dihydroxypropan-2-yl)-2-ethylhexanamide  for treating atopic dermatitis. (Example 1).  Example 2 is drawn to when R3 represents amino acid.  See fig 1 and 2 [0077].
Example 1: N-(1,3-dihydroxypropan-2-yl)-2-ethylhexanamide  [0073]. 

    PNG
    media_image1.png
    170
    340
    media_image1.png
    Greyscale

Specification describes composition of N-(1,3-dihydroxypropan-2-yl)-2-ethylhexanamide for treating  atopic dermatitis (see Table 2). [0073] - [0077].  Figure 1, [0076] to [0079].             
Example 2:  Methyl (2-hexyloctanoyl)-L-tyrosinate
Specification describes that the anti-inflammatory composition according to the invention is expected to be useful for various types of inflammatory skin diseases since the composition has excellent inhibitory effect on the expression of inflammatory skin disease-related mediating factor. [0082]-[0089].  Specification does not describe the 
Specification describes:
[0013] The anti-inflammatory composition according to an embodiment of the present invention may include the above-described compound as an active ingredient to control cytokine and inhibit expression of an inflammation mediating molecule, thereby controlling stimulation and inflammation. In detail, the anti-inflammatory composition according to the present invention has excellent inhibitory effects, particularly, on inflammation-inducing cytokines such as interleukin-8 (IL-8), interleukin-17 (IL-17), and the like. 
[0014] In other words, the anti-inflammatory composition according to an embodiment of the present invention may increase distribution of a regulatory T cell (Treg) that inhibits an activity of inflammatory cells such as macrophages or neutrophils, thereby effectively inhibiting expression of inflammation to exhibit an excellent anti-inflammatory effect.
[0021] The term "inflammation" used herein refers to a phenomenon that is known, for a series of defensive purposes, to minimize a reaction and restore a damaged area to an original state thereof when a cell or tissue is damaged by some cause, and is collectively referred to as causing nerves, blood vessels, and lymph vessels responses, humoral responses, and cellular responses, thus resulting in pain, swelling, redness, fever, and the like, to induce dysfunction. An inflammatory skin disease caused by the inflammation may be at least one selected from the group consisting of atopic dermatitis, psoriasis, contact dermatitis, eczematous dermatitis, actinic dermatitis, seborrheic dermatitis, dermatitis herpetiformis, lichen planus, lichen sclerosus, pyoderma gangrenosum, pemphigus, epidermolysis bullosa, systemic sclerosis, dermatomyositis, polymyositis, inflammatory muscle lesions, leprosy, or Sezary's syndrome, and may include allergic dermatitis such as urticaria, insect allergies, food allergies, and drug allergies, which fall within the same category. 
[0022] The terms "IL-8" and "IL-17" used herein are one example of an inflammation-inducing cytokine, and an expression thereof is continuously increased by an inflammatory reaction, and thus suppression of the IL-8 and IL-17 is very important to relieve the inflammation. Here, the IL-17 in the present invention may be selected from IL-17A, IL-17B, IL-17C, IL-17D, IL-17E, IL-17F, and the like. Particularly, the anti-inflammatory composition according to the present invention increases distribution of T cells and is superior in inhibiting IL-17A. Thus, for the term "IL-17" used in the present invention, IL-17A is preferred. 
[0023] The term "application" used herein refers to contacting the composition according to the present invention to the skin of a subject by any suitable method, and has a purpose of absorbing the composition into the skin by the application. 
inflammation-inducing cytokine which is an inflammatory skin disease-related mediating factor, the present applicant found that the compound represented by Chemical Formula 1 below effectively inhibited production of interleukin-8 and interleukin-17A which are inflammation-inducing cytokines.
See also [0004]. 
 (HGF), tumor necrosis factor (TNF)-.alpha., TNF-.beta., Fas ligand (Fas-L), CD40 ligand, macrophage inflammatory protein (MIP), monocyte chemoattractant protein (MCP), interferon (IFN).alpha., IFN.beta., IFN.gamma., glial cell-derived neurotrophic factor (GDNF), angiotensin, and the like.
In the definition of R3 for example can be a substituted and unsubstituted amino acid which includes almost every amino acid.  Specification does not describe such compounds as claimed. Specification describes one amino acid compound in example 2.   Michael K. Reddy ("Amino acid." Britannica Academic, Encyclopedia Britannica, 21 Dec. 2016. academic.eb.com/levels/collegiate/article/amino-acid/7182 attached with the previous office  action). Amino acids are large class of compounds. They may simply classify as:
Group I- -Polar amino acids
Group II-- Polar uncharged amino acids.
Group III-- Acidic amino acids (Aspartic acid, glutamic acid.
Group IV- -Basic amino acids (Lysine, arginine and histidine).
Reddy teaches that Amino acid, any of a group of organic molecules that consist of a basic amino group (―NH2), an acidic carboxyl group (―COOH), and an organic R group (or side chain) that is unique to each amino acid. The term amino acid is short for α-amino [alpha-amino] carboxylic acid. Each molecule contains a central carbon (C) atom, called the α-carbon, to which both an amino and a carboxyl group are attached. The remaining two bonds of the α-carbon atom are generally satisfied by a hydrogen (H) atom and the R group. The formula of a general amino acid is:
    PNG
    media_image3.png
    86
    114
    media_image3.png
    Greyscale
The amino acids differ from each other in the particular chemical structure of the R group. 
Specification does not describe sufficient number of species of the genus are not described. A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). 
Claimed invention is not fully described in the specification as claimed to treat inflammatory diseases by the compounds of formula I and/or 2. The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing 

It is suggested to amend the claims to a reasonable genus which is fully described in the specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628